                                <,

               Case 1:19-cv-00460-JPB-JSA Document 4 Filed 02/06/19 Page 1 of 11
          \N ClER\\S Off\Ct.
RECt.NEOU.S,D.C: Mlan\a
                  , 1.l\\9
        l~\'t 1.ro:        ~. ~ THE UNITED STATES DISTRICT COURT
               \ifl:n      I   ~ THE ~RrHERN DISTRICT OF GEORGIA
           ,            Ocpu\'JClef\\  f/~       DIVISION
                                     •

                                                         I
      (Print your full name)
                                     Plaintiff pro se,                     CIVIL ACTION FILE NO.


           v.
                                                                             (to be assigned by Clerk)
   l!'~'~f#~j
   IIJntl 1i1l6ar, lJ#Ye~()tn~ f               I
                                                                     I
                                                                     I
                                                                     I
                                                                     I
                                                                     I
      (Print full name of each defendant; an                         I
                                                                     I
                                                                     I ,
      employer is usually the defendant)                             II
                                                                     I
                                                                     I
                                     Defendant( s).                  I
                                                                     I
                                                                     I




          PRQ SE EMPLOYMENT DISCRIMINATION COMPLAINT FORM

                                                   Claims and Jurisdiction

     1.        This employment discrimination lawsuit is brought under (check only those
               that apply):

                 /                      Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e ~
                                        seq., for employment discrimination on the basis of race, color,
                                        religion, sex, or national origin, or retaliation for exercising rights
                                                                                                            \
                                        under this statute.                                                   '

                                               NOTE: To sue under Title VII, you generally must have
                                               received a notice of right-to-sue letter from the Equal
                                               Employment Opportunity Commission ("EEOC").

                                                             Page 1 of 9
     Case 1:19-cv-00460-JPB-JSA Document 4 Filed 02/06/19 Page 2 of 11




                  Age Discrimination in Employment Act of 1967, 29 U.S.c. §§
                  621 et seq., for employment discrimination against persons age 40
                  and over, or retaliation for exercising rights under this statute.

                         NOTE: To sue under the Age Discrimination in
                         Employment Act, you generally must first file a charge of
                         discrimination with the EEOC.


                  Americans With Disabilities Act of 1990, 42 U.S.C. §§ 12101 et
                  seq., for employment discrimination on the basis ofdisability, or
                  retaliation for exercising rights under this statute.

                         NOTE: To sue under the Americans With Disabilities Act,
                         you generally must have received a notice of right-to-sue
                         letter from the EEOC.


                  Other (describe)




2.   This Court has subject matter jurisdiction over this case under the above-listed
     statutes and under 28 U.S.C. §§ 1331 and 1343.




                                     Page 2 of 9
     Case 1:19-cv-00460-JPB-JSA Document 4 Filed 02/06/19 Page 3 of 11




                                      Parties

3.    Plaintiff.    Print your full name and mailing address below:

      Name         Ye.hol-lrh CzI¥/LS!;n-//
      Address       3rQo f!Ael6'U, &/U-r

4.    Defendant(s).       Print below the name and address of each defendant listed
                          on page 1 of this fonn:

      Name         ~, g 'lkf41IIhen+ af ~J 1k.L?/gbtd ~fmepf
      Address      JfO /I1J?1lt tif:?l ~ef
                                 1




                    1Jt!~ a;; $g $0.3
      Name
      Address



      Name
      Address



                               Location and Time

5.    Ifthe alleged discriminatory conduct occurred at a location different from the
      address provided for defendant(s), state where that discrimination occurred:




                                     Page 3 of 9
     Case 1:19-cv-00460-JPB-JSA Document 4 Filed 02/06/19 Page 4 of 11




6.    When did the alleged discrimination occur? (State date or time period)

      9tJft/!-ri'!Je~ dfil6 4/t-1?Mj/,_ tJf!lJo~dZdj/7

                                                                                   )




                           Administrative Procedures

7.    Did you file a charge ofdiscriminatio'p against defendant( s) with the EEOC or
      any other federal agency?         V Yes                     No           !




            If you checked "Yes," attach a copy of the charge to this complaint.


8.    Have you received a Notice of Right-to-Sue letter from the EEOC?

        VYes                    No'

            If you checked "Yes," attach a copy of that letter to this complaint and
            state the date on which you received that letter:
               Ii' ,I{Jc1..(J If
9.    If you are suing for age discrimination, check one of the following:

        /         60 days or more have elapsed since I filed my charge of age
                  discrimination with the EEOC

                  Less than 60 days have passed since I filed my charge of age
                  discrimination with the EEOC




                                      Page 4 of 9
      Case 1:19-cv-00460-JPB-JSA Document 4 Filed 02/06/19 Page 5 of 11




10.   If you were employed by an agency of the State of Georgia or unsuccessfully
      sought employment with a State agency, did you file a complaint against
      defendant(s) with the Georgia Commlssion on Equal Opportunity?

      _ _ Yes                    No            /      Not applicable, because I was
                                              not an employee of, or applicant with,
                                              a State agency.

             If you checked "Yes," attach a copy of the complaint you filed with the
             Georgia Commission on Equal Opportunity and describe below what
             happened with it (Le., the complaint was dismissed, there was a hearing
             before a special master, or there was an appeal to Superior Court):




11.   If you were employed by a Federal agency or unsuccessfully sought
      employment with a Federal agency, did you complete the administrative
      process established by that agency for persons alleging denial of equal
      emp"ment opportunity?

       ,.J   Yes                No                   Not applicable, because I was
                                              not an employee of, or applicant with,
                                              a Federal agency.

             If you checked "Yes," describe below what happened in              t~at
             1;dministrative process:                         .
      t1 +;jecl !t-n    gtJ tMnf/tL{Alf pl7J/$a//n"~~*~
      h      [f)~fo per t11; dIJ/1,     .


                                      Page 5 of 9
      Case 1:19-cv-00460-JPB-JSA Document 4 Filed 02/06/19 Page 6 of 11




                                Nature of the Case

12.    The conduct complained about in this lawsuit invo'Ives (check only those that
       apply):

                   failure to hire me
                   failure to promote me
                   demotion
                   reduction in my wages
                   working under tenns and conditions of employment that differed
                   from similarly situated employees           '
                   harassment
                   retaliation
                   tennination of my employment
                   failure to accommodate my disability
                   other (please specify) ______      ' _ _ _ _ _ _ _ __



13.    I believe that I was discriminated against because of (check only those that
       apply):

                   my race o~which is _ _ _ _ _ _ _ _ _ _ _ __
                   my religion, which is _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   my sex (gender), which is                 male           female
                   my national origin, which is ----,;-:--_ _---:-::~-::-:------­
                   my age (my date of birth is 11- /0 -- I'!57f                   )
                   my disability or perceived disability, which is:
                      PhV;2/~ (- kvl~
       /           my opposition to a practice ofmy employer that I believe violated
                   the federal anti-discrimination laws or my participation in an
                  ~gation

                   other (please specify) _ _ _ _ _ _ _ _ _ _ _ _ __




                                     Page 6 of 9
      Case 1:19-cv-00460-JPB-JSA Document 4 Filed 02/06/19 Page 7 of 11




14.    Write below, as clearly as possible, the essential facts of your claim(s).
       Describe specifically the conduct that you believe was discriminatory or
       retaliatory and how each defendant was involved. Include any facts which
       show that the actions you are complaining about were discriminatory or
       retaliatory. Take time to organize your statements; you may use numbered
       paragraphs ifyou find that helpful. Do not make legal arguments or cite cases
       or statutes.

      '{!IlSe gee         tl: e};evG defat Jed dBS~/ !-t~
'fl    t1-1/ f!iIU!iun~e<?t;: ~~ Viii! SuflfJff ~
~/a! fh (j) jf D?~(kf//!h/I'J.e~'1#I                                 I




(Attach no more than five additional sheets ifnecessary; type or write legibly only on
one side of a page.)

                                     Page 7 of 9
         Case
16. Detailed   1:19-cv-00460-JPB-JSA
             Description of&11 circwnstancesDocument
                                            and actions 4thatFiled 02/06/19
                                                              support        Page
                                                                      my claim(s) of8 of 11
discrimination on the basislbases identified in Item 14.

On July 27., 2016 and November 21, 2016, I filed a complaint ofdiscrimination against the
Agency and Kevin Shearer. Since filing the complaint, I have been subjected to retaliation,
hostile work environment, and disparate treatment

    1. Since engaging in the protected activity described above,'Kevin demeanor has changed;
       taking a turn towards hostility and vindictiveness. When he conies down my aisle in the
       momin~ he JP'Cets everyone with a "Good morning [employee's name]", except me. He
       repeats this routine when he leaves in the evenings. When we bave mistakenly met each
       other in the aisle and I speak to him, he forces an audible grunt; instead of responding in­
       kind.

    2. I independently completed a project with the Mortgage Revjew Board jn Headquarters
       (MRS). After instructing me to submit a synopsis ofthis work for inclusion in the
       Atlanta HOC FY2016 Annual Repo~ Mr. Shearer credited my work for the Mortgage
       Review Board to the Quality Assurance Division team members. Similarly, 1was not
       acknowledged or awarded for the work with the MRS; until after I filed my complaint.
       Several similarly situated employees who had not engaged in protected activity were
       given awards for much less substantial work.                       .

    3. Shortly after engaging in protected activity, I was removed from participating in
       servicing reviews. On or around March 15, 2017, Valerie J. Williams approached me
       with questions andlor comments relative to my reasonable accommodation, field review
                                                                                                 \
       target assignments, and the monitors who would be perfonning the servicing monitoring
       reviews in Florida. She then proceeded to tell me that the servicing reviews bad been
       assigned to Irene Nesbitt and Erika Robinson-Pean on her team, and Jesseka WilJiamson
       and Selene proenza on Ada Caro's team. When I infonned Valerie ofmy concems of not
       being included in servicing reviews and serving as a Team Leader, she stated that nothing
       is final, and concems would be taken into consideration when the Branch Chiefs make
       the final assignments. During my mid-tenn evaluation, I reminded her that she had not
       assigned me as a Team Leader for field reviews. To date, I have not received further
       response from Valerie relative to my participation in targeted servicing field reviews or
       serving as a Team Leader.

    4. Since I engaged in protected activity, Valerie Williams, my supervi~rt bas never asked
       me to serve as the Acting Branch Chief dining her absence. As recent as June 12lh
       through June 19th, other employees on ber team were asked to serve as the Acting Branch
       Chief.

    5. On or around June 21,2017, Kevin ~e a deroptory remark concerning my work to
       representatives in Headquarters and Valerie Williams; my immediate supervisor. I bad.
       been asked by a representative in Headquarters to work on the servicing part ofthe new
       Loan Review System (LRS) because ofmy expertise in servicing and they wanted ~'fresh
       eyes" for the testing phase.
       Case 1:19-cv-00460-JPB-JSA Document 4 Filed 02/06/19 Page 9 of 11
   In communicating with headquarters about the opportunity, Ms. Williams requested that
   Irene Nesbit participate in the project as well. ShottIy thereafter~ Mr. Shearer responded
   that he agreed with the inclusion of benc Nesbit and staled, "Besides her knowledge and
   experience with Servicing, 1 feel1rene would keep me in the loop and give more accurate
   feedback.'" Headquarters then responded: "I'm going to defer to Atlanta management on
   this. ·Sounds like they have their reasons."

.6. Non-selection - Non-selection for Quality Assurance Division (QAD) Supervisory
    Single-Family Housing Specialist, OS 14 position, Announcement No.: ] 7-HUD-822.

7. On August 30, 2017, my name was omitted in the aa:omplishments section ofthe 3"'
   Quarter Newsletter - The Collaborator. J was not acknowledged for my work with .
   representatives in Headquarters and Atlanta QAD for the servicing part ofthe Loan '
   Review System (LRS). However, Irene Nesbit was identified and given credit for her
   part in working on the LRS.

 8. Since engaging in protected activity" I was removed iiom participating as a Team. Leader
    for origination reviews. Kevin identified the Team Leaders (Batch Owners and Lender
    Operations Reviewers) on September 14~ 2017 for three on-site field reviews. All other
    employees would be a team member. The Batch Owners were John O'H~ Barbara
    Whiteside, and Jesseka Williamson. The Lender Operations Reviewers were Joanne
    Frasier, William Salva, and Heidi Sanchez. The Team Leader aSsignments were not
    based on your experience in conducting origination field reviews. Kevin informed us that
    his decision was based on the number.offiles the employees had received and completed
    in the Loan Review System (LRS), and their reviews were completed less than the 20
    calendar days deadline. Joanne and I were on Jesseka's .eam. Joanne could not go on­
    site" for the monitoring review; therefore, she was replaced with Nkecbi Adiele. Nkechi is
    a new hire to QAD and bas never conducted an origination field review. Yet, she was
    given an opportwUty to serve in the role ofreviewin& the lender·s operation.; I trained
    loanne and lesSeka in how to conduct origination field reviews when they came as new
     hires to QAD.

     Kevin informed us on October 18, 2017 that we were assigned the first batch ofservicing
     self-report files based on oUrservicing experience. Based. on their servicina experience,
     Heidi and Jesseka were also given an opportunity to work on servicing self-report files.
      Case 1:19-cv-00460-JPB-JSA Document 4 Filed 02/06/19 Page 10 of 11




15.    Plaintiff                  still works for defendant(s)
                                  no longer works for defendant(s) or was not hired


16.    If this is a disability.related claiIp, did defendant( s) deny a request for
       reasonable accommodation?         V     Yes                No




17.    If your case goes to trial, it will be   hear~ a  judge unless you elect a jury
       trial. Do you request a jury trial?              Yes        No


                                  Req uest for Relief

As relief from the allegations of discrimination and/or retaliation stated above,
plaintiffprays that the Court grant the following relief (check any that apply):

                    Defendant( s) be directed to _ _ _--'-_ _ _ _ _ _ __


       /            Money damages (list amounts) _ _ _ _ _ _ _ _ _ __


       /            Costs and fees involved in litigating this case


       7            Such other relief as my be appropriate




                                       Page 8 of 9
     Case 1:19-cv-00460-JPB-JSA Document 4 Filed 02/06/19 Page 11 of 11



           PLEASE READ BEFORE SIGNING THIS COMPLAINT

Before you sign this Complaint and file it with the Clerk, please review Rule 11 of
the Federal Rules of Civil Procedure for a full description ofyour obligation of good
faith in filing this Complaint and any motion or pleading in this Court, as well as the
sanctions that may be imposed by the Court when a litigant (whether plaintiff or
defendant) violates the provisions ofRule 11. These sanctions may include an order
directing you to pay part or all of the reasonable attorney's fees and other expenses
incurred by the defendant(s). Finally, ifthe defendant(s) is the prevailing party in this
lawsuit, costs (other than attorney's fees) may be imposed upon you under Federal
Rule of Civil Procedure 54(d)(I).


             Signed, this   !1L    day of   tinz     tL(JA   1            ,20   ;q

                                       ~~
                                        (Signature of plaintiff pro se)

                                      :Y~Ln-A 7bU-S'b) )
                                        (Printed name of plaintiff pro se)


                                        ( street address)

                                       3JeArd-tv~/           Gr
                                        (City, State, and zip code)

                                          de 6!)fh~fL1.
                                                     11
                                        (email address)
                                                        eMI,&m.
                                                          .
                                         171)-- dj s- 400 ~~ell)
                                        (telephone number)                If. ~
                                            V/1o- 3~ 3/ 1J-f1 f           L 1/fPYll~



                                       Page 9 of 9
